ORDER

PER CURIAM.
Timothy J. Thorne, Sr., appeals the denial of his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find that the findings, conclusions and judgment of the motion court are not clearly erroneous. Rule 24.035(k); see also Dorsey v. State, 115 S.W.3d 842, 845 (Mo. banc 2003). An extended opinion would be of no precedential value. We affirm the judgment for the reasons stated therein. Rule 84.16(b).

. All references to the Rules are to Mo. R. Civ. P.2005 unless otherwise indicated.